Shaw, C. J.
The plaintiff was appointed trustee by this court, at September term 1845, upon the application of Achsa Beach, wife of the defendant Eli Beach, pursuant to the power vested in the court by St. 1845, c. 208. This appointment was made, under the provision in the eighth section of that statute, for the purpose of carrying into effect an *355ante-nuptial contract made by said Eli and said Achsa, reciting that she had certain property, real and personal, described in a schedule annexed to said contract, and providing that she should hold and enjoy the same in her own right. After the appointment of the plaintiff as such trustee, the wife, in pursuance of the power vested in her by the enabling clause in said statute, by her deed, duly executed, conveyed to the said trustee all the said property, including the notes mentioned in the plaintiff’s bill, which had been placed by her husband in the hands of the other defendants, Bates & Gillett, as attorneys at law, for collection.
The questions presented are merely questions of fact upon evidence. In matter of law, the court are of opinion that, by force of St. 1845, c. 208, the appointment of the plaintiff as trustee, and the conveyance made by the wife, notwithstanding her coverture, vested the property in question in the plaintiff, and that the wife had not so far exercised her disposing power over the property, before the appointment of the plaintiff as her trustee, as to prevent him from taking and holding it for her use ; and that he is well entitled to maintain this bill in equity, to re'cover the property, and the proceeds thereof, from the defendant Beach and his attorneys, having the actual custody and control over it, and claiming to hold it against the trustee. We think, therefore, that the plaintiff is entitled to a decree against Beach, declaring the plaintiff’s title to said property, including the said notes, and the proceeds thereof, in his own hands, or in the hands of his agents, with costs ; and also to a decree against Messrs. Bates & Gillett, requiring them to account for, and deliver over to him, the said notes or the proceeds thereof, on payment of their legal costs and expenses for services and disbursements in suits instituted for the collection of said notes, or either of them, or otherwise in relation to the said notes.